Title: To Thomas Jefferson from George Jefferson, 28 April 1807
From: Jefferson, George
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Richmond 28th. Apl. 1807
                        
                        I yesterday sent you 3 bushels of potatoes by Mr. Randolph’s Ben.—there is not a keg of cranberries to be had
                            in our poor City.
                  I am Dear Sir Yr.  Mt. humble Servt.
                        
                            Geo. Jefferson
                     
                        
                    